Exhibit 10

SIXTH AMENDMENT TO FINANCING AGREEMENT

THIS SIXTH AMENDMENT TO FINANCING AGREEMENT, dated as of June 30, 2006 (this
“Amendment”), is made between CYBEX INTERNATIONAL, INC., a New York corporation
(the “Borrower”), and THE CIT GROUP/BUSINESS CREDIT, INC., a New York
corporation (“CIT”).

RECITALS:

A. The Borrower and CIT are parties to that certain Financing Agreement, dated
as of July 16, 2003, as amended (as amended, modified, restated or supplemented
from time to time, the “Financing Agreement”), pursuant to which, among other
things, CIT extended to the Borrower a revolving credit and term loan facility.

B. The Borrower has requested that the Financing Agreement be amended.

C. CIT has agreed to such request, upon the terms and subject to the conditions
and limitations set forth herein, and, to accomplish the foregoing, the Borrower
and CIT have agreed to execute this Amendment.

D. All capitalized terms used herein without definition shall have the meanings
ascribed to such terms in the Financing Agreement as amended hereby, unless
otherwise defined herein.

AGREEMENTS:

Accordingly, in consideration of the premises and the mutual covenants contained
herein, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto hereby agree as follows:

ARTICLE I

AMENDMENTS

1.1 The definitions of “Anniversary Date”, “Applicable Margin” and “Early
Termination Fee” Section 1 of the Financing Agreement, Definitions, are hereby
amended in their entirety to read as follows:

“Anniversary Date shall mean June 30, 2009 and the same date in every year
thereafter.”



--------------------------------------------------------------------------------

“Applicable Margin shall mean the appropriate applicable percentage
corresponding to Fixed Charge Coverage Ratio in effect as of the most recent
Calculation Date:

 

Tier

  

Fixed Charge

Coverage Ratio

  

Applicable Margin

for LIBOR Loans

  

Applicable Margin

For Chase Bank

Rate Loans

         

Revolving Loans

  

Revolving Loans

I   

Less than 1.2 to 1.0

   2.50%    0.50% II   

Equal to or greater than 1.2 to 1.0 but less than 1.4 to 1.0

   2.00%    0.00% III   

Greater than or equal to 1.4 to 1.0

   1.75%    -0.25%

The Applicable Margin shall be determined and adjusted quarterly on the first
day of the month immediately following the receipt by CIT of the financial
information for the preceding fiscal quarter in accordance with Paragraph 7.8(b)
of Section 7.8 (each a “Calculation Date”); provided, however, that if the
Company fails to provide any financial statements for any fiscal quarter within
the time period set forth herein, the Applicable Margin from the Calculation
Date applicable to such fiscal quarter shall be based on Tier I until such time
as such financial statements are provided, whereupon the Applicable Margin shall
be determined as set forth above. Each Applicable Margin shall be effective from
one Calculation Date until the next Calculation Date.”

“Early Termination Fee shall: (a) mean the fee CIT is entitled to charge the
Company in the event the Company terminates the Revolving Line of Credit or this
Financing Agreement on a date prior to an Anniversary Date; and (b) be
determined by multiplying the Revolving Line of Credit by (x) one percent
(1%) if the Early Termination Date occurs on or before June 30, 2007; (y) one
half of one percent (0.50%) if the Early Termination Date occurs on or before
June 30, 2008; and (z) zero percent (0%) if the Early Termination Date occurs
thereafter.”

1.2 Paragraph 8.3 of Section 8 of the Financing Agreement, Interest, Fees and
Expenses, is hereby deleted in its entirety and the following inserted in lieu
thereof:

“8.3 In consideration of the Letter of Credit Guaranty of CIT, the Company shall
pay CIT the Letter of Credit Guaranty Fee which shall be an amount equal to
(a) two percent (2.0%) on the face amount of each documentary Letter of Credit
payable upon issuance

 

2



--------------------------------------------------------------------------------

thereof and (b) two percent (2.0%) per annum, payable monthly, on the face
amount of each standby Letter of Credit less the amount of any and all amounts
previously drawn under such standby Letter of Credit.”

1.3 The Financing Agreement and each of the other Loan Documents are amended to
provide that any reference to the Financing Agreement in the Loan Documents or
any of the other Loan Documents shall mean the Financing Agreement as previously
amended and as amended by this Amendment, and as it may be further amended,
modified, restated or supplemented from time to time.

ARTICLE II

REPRESENTATIONS AND WARRANTIES

The Borrower hereby represents and warrants to CIT as follows:

2.1 Compliance with Financing Agreement and Other Loan Documents. After giving
effect to this Amendment, the Borrower is in compliance with all of the terms
and provisions set forth in the Financing Agreement and in the other Loan
Documents to be observed or performed by the Borrower.

2.2 Representations in Financing Agreement and Other Loan Documents. The
representations and warranties of the Borrower set forth in the Financing
Agreement and the other Loan Documents are true and correct in all material
respects.

2.3 No Event of Default. No Default or Event of Default exists under the
Financing Agreement and the other Loan Documents.

2.4 Authority. The execution and delivery by the Borrower of this Amendment and
the performance by the Borrower of its agreements and obligations under this
Amendment and the Financing Agreement (i) are within the corporate authority of
the Borrower, (ii) have been duly authorized by all necessary corporate action
of the Borrower, (iii) do not conflict with or result in any breach or
contravention of any provision of law, statute, rule or regulation to which the
Borrower is subject or any judgment, order, writ, injunction, license or permit
applicable to the Borrower and (iv) do not conflict with the terms of any
provision of the corporate charter or by-laws of the Borrower, or any material
agreement or other material instrument binding upon the Borrower.

2.5 Binding Obligation. This Amendment and the other Loan Documents constitute
the legal, valid and binding obligations of the Borrower, enforceable against
the Borrower in accordance with their respective terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, or similar laws affecting
the enforcement of creditors’ rights generally or by equitable principles
relating to enforceability.

 

3



--------------------------------------------------------------------------------

2.6 Corporate Documents. The articles of incorporation or other charter document
and the bylaws of each of the Borrower and the Guarantors have not been amended
or modified since the Closing Date.

ARTICLE III

CONDITIONS PRECEDENT

This Amendment shall become effective and be deemed effective as of the date
hereof (the “Sixth Amendment Effective Date”) upon the satisfaction by the
Borrower or waiver by CIT of the following conditions precedent:

(a) Receipt by CIT of this Amendment, duly executed by the Borrower, and
consented to by each of the Guarantors;

(b) No Default or Event of Default shall have occurred and no material adverse
change shall have occurred in the financial condition, business, prospects,
profits, operations or assets of the Borrower or the Guarantors or their
respective subsidiaries;

(c) Receipt by CIT of such other documents, instruments, and agreements as CIT
and its counsel may reasonably request.

ARTICLE IV

MISCELLANEOUS

4.1 Full Force and Effect. As expressly amended hereby, the Financing Agreement
shall continue in full force and effect in accordance with the provisions
thereof. As used in the Financing Agreement, “hereinafter”, “hereto”, “hereof”
or words of similar import, shall, unless the context otherwise requires, mean
the Financing Agreement as amended by this Amendment.

4.2 Applicable Law. This Amendment shall be governed by and construed in
accordance with the internal laws and judicial decisions of the State of New
York.

4.3 Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute but one and the same instrument.

4.4 Expenses. The Borrower shall reimburse CIT for all reasonable legal fees
(including fees for the use of CIT’s in-house counsel) and expenses, all
recordation, filing, and other fees and expenses incurred by CIT in connection
with the preparation, negotiation, execution and delivery of this Amendment and
all other agreements and documents or contemplated hereby.

4.5 Headings. The headings in this Amendment are for the purpose of reference
only and shall not affect the construction of this Amendment.

 

4



--------------------------------------------------------------------------------

4.6 Waiver of Jury Trial. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
BORROWER AND CIT EACH WAIVES THE RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT,
PROCEEDING OR COUNTERCLAIM OF ANY KIND ARISING OUT OF OR RELATED TO THIS
AMENDMENT, THE FINANCING AGREEMENT OR THE OTHER LOAN DOCUMENTS.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

 

CYBEX INTERNATIONAL, INC. By:  

/s/ Arthur W. Hicks, Jr.

Name:   Arthur W. Hicks, Jr. Title:   Executive Vice President THE CIT
GROUP/BUSINESS CREDIT, INC. By:  

/s/ John McIntyre

Name:   John McIntyre Title:   Vice President

 

5



--------------------------------------------------------------------------------

CONSENT OF GUARANTORS

Each of the undersigned (individually, a “Guarantor” and, collectively, the
“Guarantors”), a Guarantor of all of the indebtedness, obligations or
liabilities of Cybex International, Inc., a New York corporation, to The CIT
Group/Business Credit, Inc., a New York corporation (“CIT”), pursuant to that
certain Guaranty, dated July 16, 2003, executed by each of the Guarantors in
favor of CIT, does hereby acknowledge receipt of a copy of the within and
foregoing Sixth Amendment to Financing Agreement, dated as of the same date
hereof, and, in connection therewith, hereby consents to the execution, delivery
and performance thereof and agrees that nothing contained therein nor in any
document, instrument or other agreement required or contemplated thereby, shall
alter, discharge, release, cancel or impair the duties and obligations of such
Guarantor under the Guaranty and that the Guaranty shall continue to remain in
full force and effect, enforceable against such Guarantor in accordance with its
terms, without any right of offset, deduction, defense or counterclaim in favor
of such Guarantor against CIT.

IN WITNESS WHEREOF, each of the Guarantors has executed this Consent under seal
as of the day and year first above written.

 

CYBEX CAPITAL CORPORATION By:  

/s/    Arthur W. Hicks, Jr.

Name:  

Arthur W. Hicks, Jr.

Title:  

Vice-President

Signed as a deed by CYBEX INTERNATIONAL UK LIMITED acting by: Director  

/s/    John Aglialoro

Director  

/s/    Arthur W. Hicks, Jr.

 

6